Table of Contents Report to Shareholders Management’s Discussion and Analysis 1. Highlights 1 2. Introduction 2 3. About CAE 3 4. Foreign exchange 11 5. Non-GAAP and other financial measures 13 6. Consolidated results 15 7. Results by segment 18 8. Consolidated cash movements and liquidity 26 9. Consolidated financial position 27 10. Business combinations 29 11. Change in accounting standards 30 12. Controls and procedures 30 13. Selected quarterly financial information 31 Consolidated Interim Financial Statements Consolidated statement of financial position 32 Consolidated income statement 33 Consolidated statement of comprehensive (loss) income 34 Consolidated statement of changes in equity 35 Consolidated statement of cash flows 36 Notes to the Consolidated Interim Financial Statements (Unaudited) Note 1 – Nature of operations and summary of significant accounting policies 37 Note 2 – Business combinations 38 Note 3 – Investments in joint ventures 40 Note 4 – Accounts receivable 40 Note 5 – Provisions 41 Note 6 – Debt facilities and finance expense, net 41 Note 7 – Other (gains) losses, net 42 Note 8 – Earnings per share and dividends 43 Note 9 – Employee compensation 43 Note 10 – Supplementary cash flows information 43 Note 11 – Government assistance 44 Note 12 – Restructuring, integration and acquisition costs 44 Note 13 – Related party transactions 45 Note 14 – Operating segments and geographic information 46 Report to Shareholders CAE reported financial results for the third quarter ended December 31, 2012. Net income attributable to equity holders was $37.8million ($0.15 per share) this quarter, compared to $45.6million ($0.18 per share) last year. All financial information is in Canadian dollars. Excluding $8.8 million (after-tax) of restructuring, integration and acquisition costs this quarter, net income attributable to equity holders was $46.6 million ($0.18 per share). Revenue for the quarter was $522.1 million, 15% higher than $453.1 million last year. “Our results for the quarter were as we anticipated, given the integration and restructuring efforts underway in our Civil and Military segments,” said Marc Parent, CAE’s President and Chief Executive Officer. “In Civil Products, simulator wins in the quarter put us on track for annual sales in the mid-30s. The integration of recently acquired Oxford is progressing as planned, and we continue to expect significant synergies in Civil Training as this effort is concluded. In Military, order levels continued to reflect the delays currently inherent to the defence market, but we had a good win rate and we remain confident given our high level of bid activity.” Civil segments Revenue for our combined Civil segments increased 41% in the third quarter to $287.2 million compared to $203.7million last year. Third quarter operating income was $47.1 million (16.4% of revenue) compared to $42.0 million (20.6% of revenue) last year. This quarter’s results include the acquisition of Oxford Aviation Academy (Oxford), which is still in the process of being integrated with CAE’s existing operations. We received six full-flight simulator (FFS) orders in the third quarter, including orders from COMAC of China for the first two FFSs for its new C919 passenger aircraft, and two FFSs for the Federal Air Transportation Agency in Russia. During the quarter, we also obtained training services contracts expected to generate $149.3 million in future revenue. We received $219.0 million in combined civil segment orders this quarter representing a book-to-sales ratio of 0.76x. The ratio for the trailing 12 months was 1.0x. Military segments Revenue for our combined Military segments decreased 7% in the third quarter to $206.2 million compared to $222.3million last year. Operating income was $27.0million (13.1% of revenue) for the quarter, compared to $36.9 million (16.6% of revenue) last year. We booked orders during the quarter from customers including the U.S. Navy under its foreign military sale program for two MH-60R Seahawk helicopter simulators for the Royal Australian Navy. We also received orders from the U.K. Ministry of Defence for helicopter simulator upgrades and training services at the Medium Support Helicopter Aircrew Training Facility, which CAE operates under a long term services agreement. We received $150.1 million in combined military segment orders this quarter, representing a book-to-sales ratio of 0.73x. The ratio for the trailing 12 months was 1.11x. New Core Markets Revenue in New Core Markets was $28.7 million for the quarter, up 6% from $27.1 million last year. Operating income was $1.7 million for the quarter, compared to negative $1.4 million last year. In CAE Healthcare, we made inroads in global markets with sales of our products to support new simulation centres in China, including surgical simulators and associated curriculum packages. We also sold surgical simulators in Japan. In the U.S., we continued to sell our full suite of patient simulator products and centre management systems. In CAE Mining, we sold our resource modelling and mine planning software solutions to major mining customers in Africa, Brazil, Mexico and Russia. Additional financial highlights Income taxes this quarter were $9.4 million representing an effective tax rate of 20%, compared to 25% last year. The tax rate was lower than the third quarter last year due to a change in the mix of income from various jurisdictions and the recognition of a tax asset generated from profits in one of our foreign operations. Free cash flow was positive $90.7 million this quarter. The increase from last quarter was mainly attributable to favourable changes in non-cash working capital and higher proceeds from the disposal of assets. The increase from the third quarter of fiscal 2012 was mainly attributable to favourable changes in non-cash working capital, and lower maintenance capital expenditures. Capital expenditures totalled $32.9 million this quarter, including $24.0 million in growth capital expenditures and $8.9 million for maintenance. Net debt was $965.4 million as at December 31, 2012, compared with $994.8 million as at September 30, 2012. In December 2012, pursuant to a private placement, CAE issued debt of $348.9 million ($125.0 million and US$225.0 million) to refinance existing debt. Of this amount, $50.0 million bears floating interest rates based on bankers’ acceptance rates plus a spread.
